Exhibit 23 Auditor’s Consent Letter M&K CPAS, PLLC 4100 North Sam Houston Parkway W Suite 200B Houston, TX 77086 Tel: 832-242-9950 Fax: 832-242-9956 June 27, 2013 United States Securities and Exchange Commission Division of Corporation Finance Dear Sir/Madam, RE: Green Hygienics Holdings, Inc., Form 8-K/A Filed June 26, 2013 File No. 000-54338 We have read the statements made by the Company under Item 4.02 of the Current Report on Form 8-K/A filed with the Securities and Exchange Commission on June 27, 2013 regarding the non-reliance on the Company’s previously issued financial statements as of the period ended January 31, 2013. We have no disagreement with the statements. Very truly yours, /s/ M&K CPAS, PLLC
